Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/01/2021, wherein claims 1, 5, 11, 12, 14, 15, 16, 18, 19, 20, 21, 24, 26, 27, 28 have been amended, and claim 2 has been cancelled. Amendment also added new claims 30-35,
Claims 1, 5, 7-12, 14-16, 18-21, 24, 26-28, 30-35 are pending and examined herein.
Any rejection from the previous office action, which is not restated herein is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
40 mg/day to 250 mg/day" of free base cysteamine in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 18 in its dependency chain recites “120 mg/day to 500 mg/day” of free base cysteamine i.e the range of 40 mg/day to <120 mg/day doesn’t have antecedent basis .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 7, 8, 9, 10, 16, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (WO 2015/175886, PTO-1449)
Hershey et al. discloses a method of treating a subject such as human patient having or at risk for asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). It is taught that the subject is a human patient i.e adult or child, suspected of having, or at risk for asthma; the subject can be a child who is 18 years old or younger, e.g., 5-18 years old; and the subject is a human suffering from asthma exacerbation or asthma attack. See page 11, lines 1-6; page 11, lines 21-32. It is also taught that the subject is human asthma patient who has undergone or is undergoing a steroid treatment. See page 3, lines 10-12. Hershey et al. teaches that the subject is a human patient at risk for asthma and the method is for prophylactic treatment (see page 20, lines 21-25 treating a patient with a predisposition toward asthma; page 21, lines 24-27 effective amount of the treatment produces a desired response such as preventing the onset of the disease), i.e. prophylactic treatment for preventing the onset of asthma. It is taught that the cysteamine or the pharmaceutically acceptable salt thereof is administered to the subject as a single anti-asthma agent. See page 21, lines 5-8 (Subjects can be treated using cysteamine alone, or in combination with another treatment). Hershey et al. also teaches pharmaceutical composition comprising cysteamine or a pharmaceutically acceptable salt thereof. See page 5, lines 4-7. It is taught that the administration can be parenteral,  It is taught that the effective amounts will depend on the particular condition being treated, severity of the condition, the individual patient parameters including age, physical condition, size, gender weight. See page 22, lines 1-10.
Hershey et al. does not explicitly teach administration of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient having moderate to severe persistent asthma.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient such as an adult or a child having moderate to severe persistent asthma because Hershey et al. discloses a method of treating a subject such as human patient having asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). One of ordinary skill in the art before the effective filing date of the claimed would have been motivated to administer an effective amount of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 14, 15, 18, 19, 20, 21, 24, 26, 27, 28, 31, 32, 33, 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey et al. (WO 2015/175886, PTO- as applied to claims 1, 2, 5, 7, 8, 9, 10, 16, 30 above, and further in view of Eddy et al. (US20140275279, PTO-1449).
Hershey et al. is applied as discussed above.
Hershey et al. does not teach the effective amount of the cysteamine or the pharmaceutically acceptable salt thereof as in instant claims 11, 12, 14, 18, 19, 20.
Hershey et al. does not teach the effective amount of the cysteamine or the pharmaceutically acceptable salt thereof as in instant claims 31, 32, 34-35.
Hershey et al. does not teach that the cysteamine or pharmaceutically acceptable salt thereof is administered to the subject 2-4 times per day.
Eddy et al. teaches a method of treating a fibrotic disease comprising administering an effective amount of cysteamine or a salt thereof. See para [0009]. It is taught that the fibrotic disease can be asthma. See claims 1, 29. It is taught that the patient can be a patient diagnosed with a biological condition such as asthma. See para [0059].The effective amount of cysteamine (i.e free base) or a salt thereof is from 1 mg to 40 mg/kg of body weight daily. See claims 1, 27; the effective amount of cysteamine (i.e free base) or a salt thereof is from 15 mg to 20 mg/kg of body weight daily. See claims 1, 27, 28. It is taught that the dosage can be in the form of a tablet or capsule or other dosage form comprising enterically coated cysteamine. See para [0071]; see para [0091] for delayed or controlled release dosage forms of cysteamine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cysteamine or a salt thereof in an amount as in instant claims 11, 12, 14, 18, 19, 20, 31, 32, 34, 35 to a human subject suffering from moderate to severe persistent asthma because Eddy et al. teach that an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to: (i) 200 mg/day to 500 mg/day of free base cysteamine for a subject over the age of 12 and/or over 50 kg in weight; (ii) 120 mg/day to 450 mg/day of free base cysteamine for a subject having a weight in a range of 20 kg to 50 kg; and (iii) 40 mg/day to 250 mg/day of free base cysteamine for a subject having a body weight under 20 kg.
Furthermore, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The reference teaches that the dosage and administration can be varied. Thus, the reference has recognized these parameters as variables, it would have been customary for an artisan of ordinary skill to determine the optimal dosage in order to best achieve the desired results. Thus, absent some 
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Response to Arguments
Applicant's arguments filed and the Declaration filed by Dr. Gurjit K. Hershey filed on 11/01/2021 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that “As noted in the Declaration, the claimed method relates to a clinical trial to investigate the efficacy of cysteamine for treating moderate to severe persistent asthma. Declaration 3. Patients in the treatment group received cysteamine bitartrate four times per day (QID) for 8 weeks, 125 mg tablet QID. Id. The results show that cysteamine bitartrate is effective in improving asthma severe scores as compared with the placebo treatment. Since neither WO2015/175886 nor Eddy touches on treating moderate/severe asthma, the clinical results presented in the Declaration are unexpected as compared with the cited references.” Applicant’s arguments have been considered, but not found persuasive. Hershey et al. discloses a method of treating a subject such as human patient having asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form). One of ordinary skill in the art before the effective filing date of the claimed would have been motivated to administer an effective amount of cysteamine (or cysteamine is in disulfide form) or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride to a human patient such as an adult or a child having moderate to severe persistent asthma with reasonable expectation of success of treating asthma, since Hershey et al. discloses a method of treating a subject such as human patient having asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof such as cysteamine bitartrate or cysteamine hydrochloride. See page 4, lines 24-29; claims 27, 32, 33 (cysteamine is in disulfide form).
Applicant’s remarks regarding claims 18-21, 24, 26-28 that “As reported in the Declaration discussed above, 170 mg/day of cysteamine (converted to free base dose) was given to asthma patients and led to improvement of asthma severity scores 2.5 times greater than the placebo. Declaration 11 4-6. The Declaration also notes that the approved doses of cysteamine for treating cystinosis is around 1.6 g/day to 2.0 g/day, which is much higher than the dose range recited in claims and the dose used in the asthma clinical trial that achieved the intended therapeutic effects. Declaration 7.” Applicant’s remarks have been considered. It is pointed out that Eddy et al. teach that an effective amount of cysteamine (i.e free base) or a salt thereof is from 1 mg to 40 mg/kg of body weight daily (see claims 1, 27) is used for treating fibrotic disease which includes asthma; or an effective amount of 15 mg to 20 mg/kg of body weight daily of cysteamine or a salt thereof is used for treating fibrotic disease which includes asthma (see claims 1, 
 Further, the optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, instant claims for example 31, 34 recite the dosage can be 5 mg/kg/day to 25 mg/kg/day, and Eddy et al. teach that an effective amount of cysteamine (i.e free base) or a salt thereof is from 1 mg to 40 mg/kg of body weight daily (see claims 1, 27) is used for treating fibrotic disease which includes asthma; an effective amount of 15 mg to 20 mg/kg of body weight daily of cysteamine or a salt thereof is used for treating fibrotic disease which includes asthma (see claims 1, 27, 28) i.e the amounts taught by Eddy et al. encompasses/reads on instant amounts.
Applicant argues that “Eddy discloses treatment of fibrotic disease, rather than asthma. Also, Eddy discloses doses based on body weight, not the flat dose range recited in the amended claims.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the  
Applicant argues that “since WO2015/175886 does not touch on doses of cysteamine for treating asthma and Eddy does not touch on treatment of asthma, the therapeutic results achieved in the clinical trial discussed above, using a cysteamine dose much lower than the approved dose, would be unexpected as compared with WO2015/175886 and Eddy, the closest prior art cited in the Office Action.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Eddy et al. teach that an effective amount of cysteamine (i.e free base) or a salt thereof is from 1 mg to 40 mg/kg of body weight daily (see claims 1, 27) is used for treating fibrotic disease which includes asthma; an effective amount of 15 mg to 20 mg/kg of body weight daily of cysteamine or a salt thereof is used for treating fibrotic disease which includes asthma (see claims 1, 27, 28) i.e the amounts taught by Eddy et al. encompasses/read on instant amounts. Further, it is pointed out that the approved doses of cysteamine (under the tradename Cystagon) are for treating cystinosis and not for treating asthma. The . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 18-21, 24, 26-28, 30, 31, 32, 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 32, 33, 36, 37-40 of copending Application No. 16/849,727 (reference application). Although the claims at issue are not identical, they are obvious over each other. Instant claims are drawn to a method of treating a human patient at risk for asthma or a human patient having moderate to severe persistent asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. Claims of ‘727 are drawn to a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof, wherein the subject does not respond to a steroid treatment. It would have been obvious to a person of ordinary skill in the art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human patient having moderate to severe persistent asthma because ‘727 teaches a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art would have 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer cysteamine or a salt thereof in an amount as in instant claims 11, 12, 14, 18, 19, 20, 31, 32, 34, 35 to a human subject at risk for asthma or suffering from moderate to severe persistent asthma.
It would have been obvious to one of ordinary skill in the art to administer the amount of the cysteamine or the pharmaceutically acceptable salt thereof equivalent to: (i) 200 mg/day to 500 mg/day of free base cysteamine for a subject over the age of 12 and/or over 50 kg in weight; (ii) 120 mg/day to 450 mg/day of free base cysteamine for a subject having a weight in a range of 20 kg to 50 kg; and (iii) 40 mg/day to 250 mg/day of free base cysteamine for a subject having a body weight under 20 kg.
The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 
Further, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer cysteamine or a salt thereof 2-4 times per day because the optimization of result effect parameters e.g., dosage range, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed and the Declaration filed by Dr. Gurjit K. Hershey filed on 11/01/2021 have been fully considered but they are not persuasive as discussed above and those found below. 
Applicant argues that “claims of the reference application are drawn to method for treating asthma patients who are resistant to a steroid treatment. By contrast, the instant claim 1 and its dependent claims focus on moderate or persistent asthma patients. The Declaration co-filed herein provides results achieved from a clinical trial, showing unexpected therapeutic effects of using cysteamine to treating moderate or persistent asthma patients.” Applicant’s arguments have been considered, but not found persuasive. It would have been obvious to a person of ordinary skill in the art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human patient having moderate to severe persistent asthma because ‘727 teaches a method of treating a human subject with asthma comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof. One of ordinary skill in the art would have been motivated art to administer an effective amount of cysteamine or a pharmaceutically acceptable salt thereof to a human patient having moderate to severe persistent asthma with reasonable expectation of success of treating asthma.

The optimization of result effect parameters such as dosage is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
The amount of a specific dosage to be administered is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 

Prior Art made of Record:
Wong, U.S. Pub. No. 20050143473.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627